      Case 4:17-cv-03621 Document 33 Filed on 04/30/20 in TXSD Page 1 of 5
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            April 30, 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

OBEL CRUZ-GARCIA,                                 §
                                                  §
                 Petitioner,                      §
                                                  §
VS.                                               §           Civil Action No. 17-3621
                                                  §
LORIE DAVIS,                                      §
Director, Texas Department of                     §
Criminal Justice, Correctional                    §
Institutions Division,                            §
                                                  §
                 Respondent.                      §

                                              ORDER

       A Texas jury convicted Petitioner Obel Cruz-Garcia of capital murder in 2013. He was

sentenced to death. After Petitioner unsuccessfully sought state habeas appellate and habeas

remedies, this Court appointed counsel to prepare and litigate a federal habeas petition. (Docket

Entry No. 2). On October 31, 2018, Petitioner filed his federal petition. (Docket Entry No. 12).

Petitioner filed a 240-page amended petition on July 1, 2019. (Docket Entry No. 18).

       Even though the scheduling order in this case anticipated that Respondent would file an

answer, Respondent has filed a motion for summary judgment. (Docket Entry No. 25). Respondent

observes that Petitioner “filed an amended petition containing little to no legal analysis” in which

“he cites a few seminal cases and constitutional amendments” but “does not proceed to then explain

how to apply the facts of his claims to the pertinent legal standards.” (Docket Entry No. 25 at 16).

Respondent contends that the amended petition did not contain enough procedural information or

legal substance to file an answer. Respondent argues that Petitioner’s litigation strategy has created

a situation where his petition “can now be soundly rejected as meritless, as Cruz-Garcia has failed
      Case 4:17-cv-03621 Document 33 Filed on 04/30/20 in TXSD Page 2 of 5



to assert a claim for relief and has failed to meet his burden of showing he is legally entitled to

federal habeas relief.” (Docket Entry No. 25 at 21). Alternatively, Respondent asks for the Court

to enter an order requiring Petitioner to refile his amended petition. (Docket Entry No. 25 at 24).

       Petitioner, in turn, has filed a Motion to Preclude the Director from Raising Procedural

Defenses Due to Her Failure to File an Answer and Proposed Discovery Schedule. (Docket Entry

No. 29). Petitioner argues that Respondent’s failure to file an answer should “preclude her from

asserting any procedural defenses and to move this case forward without delay by turning to the issue

of discovery.” (Docket Entry No. 29 at 2). Petitioner asks this Court to deny summary judgment,

prohibit Respondent from raising procedural defenses, and allow him to “submit[] his motion for

discovery within 30 days.” (Docket Entry No. 29 at 8).

       At the heart of the matter before the Court is a fundamental principle of habeas corpus

jurisprudence: “the habeas petitioner generally bears the burden of proof . . . .” Garlotte v. Fordice,

515 U.S. 39, 46 (1995). The petitioner’s burden means that the habeas petition must “allege facts

which, if proved, would entitle him to relief.” McDonald v. Johnson, 139 F.3d 1056, 1060 (5th Cir.

1998) (emphasis added); see also Floyd v. Vannoy, 894 F.3d 143, 160 (5th Cir. 2018) (“A state

prisoner seeking federal habeas relief pursuant to 28 U.S.C. § 2254 carries the heavy burden of

demonstrating entitlement to that relief.”). Entitlement to relief in habeas corpus cases is limited by

various stringent statutory and jurisprudential principles. State courts are the primary forum for the

development of legal and factual issues. With few exceptions, an inmate is largely limited to the

facts he has already developed and the legal claims he has already litigated in state court. When an

inmate comes to federal court, federal review exists within specific confines defined by Congress.

Thus, the process of litigating a habeas case proceeds in a different manner than a traditional civil


                                                  2
      Case 4:17-cv-03621 Document 33 Filed on 04/30/20 in TXSD Page 3 of 5



case in several areas, including the availability of discovery.

       The amended petition in this case largely consists of factual recitations without providing

legal authority, much less briefing compliant with the Anti-Terrorism and Effective Death Penalty

Act’s (“AEDPA”) standards for demonstrating the need for factual development or habeas relief.

Without discussing what he has already litigated, Petitioner asks this Court to authorize discovery

and other factual development before adjudicating his petition. Petitioner seemingly envisions a

federal habeas procedure untethered from the required deference to what transpired in state court.

It is unclear when, if ever, Petitioner anticipates providing briefing on whether he has met AEDPA’s

procedural and substantive limitations.

       Petitioner had an opportunity to set out his envisioned litigation strategy when the parties set

out the schedule in this case. The parties conferred and proposed what follows a traditional pattern

of habeas practice in this judicial district: Petitioner would file a petition (subject to later

amendment), Respondent would file a response, and then Petitioner would file a reply. (Docket

Entry No. 9). Neither party requested additional time to file legal memorandum, suggested a

discovery schedule, or anticipated that litigation of the amended petition would occur sometime in

the future. The Court granted the proposed schedule. If either party anticipated litigating this case

in a different manner, it should have been included in the proposed scheduling order.

       By proceeding in the chosen manner, Petitioner’s pleadings to date do not meaningfully meet

his burden to obtain habeas relief under traditional practice, the relevant statutes, and governing case

law. Without an explicit waiver of various limitations on the habeas writ, the Court will not prevent

Respondent from making procedural arguments in the future. See 28 U.S.C.§ 2254(b)(3) (requiring

explicit waiver of the exhaustion requirement); Day v. McDonough, 547 U.S. 198, 206 (2006)


                                                   3
      Case 4:17-cv-03621 Document 33 Filed on 04/30/20 in TXSD Page 4 of 5



(noting that circuit courts have uniformly found that a district court may consider procedural defects

sua sponte). Petitioner’s motion to preclude Respondent from raising affirmative defenses is

DENIED. (Docket Entry No. 29).

        However Petitioner’s attorneys have chosen to litigate outside of their proposed schedule,

the Court is mindful of the important issues at stake in this capital habeas proceeding. Petitioner will

have an opportunity to meet his habeas burden. Accordingly, the Court SUSPENDS the current

scheduling order. The Court DENIES Respondent’s motion for summary judgment WITHOUT

PREJUDICE to reurging after additional briefing has been filed. The Court ORDERS Petitioner

to file a memorandum in support of his amended petition within sixty (60) days from the entry of this

Order. Petitioner’s memorandum will:

        (1)     identify with clear and concise language the legal and factual basis for each
                ground for relief;

        (2)     indicate the clearly established Supreme Court precedent that governs each
                claim;

        (3)     specify, with precise citations to the state court record, whether Petitioner has
                exhausted each claim in state court;

        (4)     describe whether the state court’s ruling on any claim was on the merits or
                procedural;

        (5)     provide relevant precedent demonstrating how the state court’s adjudication
                of any exhausted claim was contrary to, or an unreasonable application of,
                federal law, 28 U.S.C. § 2254(d);

        (6)     succinctly brief how this Court could reach the merits of any claim that has
                not been exhausted in state court or was procedurally defaulted in state court;

        (7)     discuss how any desired factual developed would be (a) available as to
                exhausted claims under Cullen v. Pinholster, 563 U.S. 170 (2011) and/or (b)
                reasonably necessary to a fair adjudication of his claims.



                                                   4
      Case 4:17-cv-03621 Document 33 Filed on 04/30/20 in TXSD Page 5 of 5



         Respondent will provide an answer and any dispositive motion responding to Petitioner’s

brief within sixty (60) days of its filing. Petitioner may file a reply within thirty (30) days thereafter.

Given the lengthy briefing already in the record, the parties will limit each brief to one-hundred (100)

pages.

         The Clerk shall enter this Order and provide a copy to the parties.

                            30th day of _________________,
         Signed on this the ____           April           2020, at Houston, Texas.



                                                         ________________________________
                                                               VANESSA D. GILMORE
                                                         UNITED STATES DISTRICT JUDGE




                                                    5
